830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry COLLINS, Petitioner-Appellant,v.Gene SCROGGY and Attorney General of Kentucky, Respondents-Appellees.
No. 87-5489
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
The petitioner moves for counsel on appeal from the district court's order denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The petitioner was convicted of rape and burglary in Louisville, Kentucky state court.  He received fifteen and ten year sentences, to run concurrently.  He exhausted his state remedies.


3
The petition raises two issues, one concerning the sufficiency of the identification testimony at trial and the other concerning alleged ineffective assistance of counsel.  The district court addressed both issues and held that they were without merit.  We affirm the decision of the district court for the reasons stated in its memorandum.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.